Exhibit 10.1

 



FORM OF WARRANT EXCHANGE AGREEMENT

 

THIS WARRANT EXCHANGE AGREEMENT (the “Agreement”) is dated as of [ ], 2018, by
and between DropCar, Inc., a Delaware corporation (the “Company”), and [ ] (the
“Investor”).

 

WHEREAS:

 

A.            Pursuant to that certain Agreement and Plan of Merger and
Reorganization, dated as of September 6, 2017, as subsequently amended, by and
among the Company, DC Acquisition Corporation, and DropCar Operating Company,
Inc. (formerly known as DropCar, Inc.) (as amended, the “Merger Agreement”), the
Investor and certain other investors (the “Other Investors” and together with
the Investor, the “Investors”) received a warrant to purchase shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), which
is currently exercisable into [ ]1 shares of Common Stock (the “Merger
Warrant”).

 

B.            The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, at the Closing (as defined below), the
Company and the Investor shall exchange the Merger Warrant currently held by the
Investor for (i) [ ] shares of Common Stock (the “Closing Shares”), and (ii) a
warrant in the form attached hereto as Exhibit A (the “Series I Warrant”),
initially exercisable into [ ] shares of Common Stock (the “Series I Warrant
Shares”).

 

C.            As a closing condition to the transactions contemplated hereby,
each of the Other Investors are executing agreements identical to this Agreement
(other than proportional changes in the numbers reflecting (x) such different
number of shares of Common Stock (the “Other Closing Shares”, and together with
the Closing Shares, the “Exchange Shares”) and such warrants (the “Other
Series I Warrants”, and together with the Series I Warrant, the “Series I
Warrants”) exercisable into such different number of shares of Common Stock (the
“Other Series I Warrant Shares”) to be issued to each such Other Investors
pursuant to separate agreements dated of even date herewith (the “Other
Agreements,” and together with this Agreement, the “Agreements”).

 

D.            The exchange of the Merger Warrant for the Exchange Shares and the
Series I Warrant at the Closing are each being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”); and

 

E.             The Closing Shares, the Other Closing Shares, the Series I
Warrants, the Other Series I Warrants, the Series I Warrant Shares and the Other
Series I Warrant Shares are collectively referred to herein as the “Securities”.

 

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants hereinafter contained, the parties hereto agree as follows:

 

1.EXCHANGE.

 



 

1 Insert number of shares underlying warrant held by Investor

 



 

 

 

(a)         Exchange. Subject to the satisfaction or waiver of the conditions
with respect to the Closing set forth in Sections 4 and 5 below, at the Closing
the Investor and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange the Merger Warrant for the Exchange Shares and the
Series I Warrant, as follows (the “Exchange”):

 

i.                    Closing. The issuance of the Closing Shares and the Series
I Warrant (the “Closing”) shall occur at the offices of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., 666 3rd Avenue, New York, NY 10017. The date
and time of the Closing shall be 10:00 a.m., New York time, on the first (1st)
Business Day on which the conditions to the Closing set forth in Sections 4 and
5 below are satisfied or waived (or such later date as is mutually agreed to by
the Company and each Investor) but in no event shall the Closing occur prior to
May 16, 2018.

 

ii.                    Consideration. At the Closing, the Closing Shares and the
Series I Warrant shall be issued to the Investor in exchange for the Merger
Warrant without the payment of any additional consideration.

 

iii.                    Delivery. In exchange for the Merger Warrant, the
Company shall, at the Closing, (i) deliver or cause to be delivered to the
Investor certificates for the Series I Warrant and (ii) cause Interwest Transfer
Company, Inc. (together with any subsequent transfer agent, the “Transfer
Agent”) through the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, to credit the Closing Shares to the Investor’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system. The Investor shall deliver or cause to be delivered to the Company (or
its designee) a letter of transmittal, as soon as commercially practicable
following the Closing. As of the Closing Date, all of the Investor’s rights
under the Merger Warrant shall be extinguished.

 

(b)         Other Documents . The Company and the Investor shall execute and/or
deliver such other documents and agreements as are reasonably necessary to
effectuate the Exchanges.

 

2.REPRESENTATIONS AND WARRANTIES

 

(a)         Investor Representations and Warranties. The Investor hereby
represents and warrants to the Company as follows:

 

i.                    Organization; Authority. The Investor is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full capacity, right, corporate, partnership, limited liability
company or similar power and authority, as applicable, to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement and performance by the Investor of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Investor. This Agreement has been duly executed by the Investor, and
when delivered by the Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Investor, enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 



 

 

 

ii.                    Understandings or Arrangements. The Investor is acquiring
the securities hereunder as principal for its own account and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such securities (this representation and warranty
not limiting the Investor’s right to sell the securities pursuant to any
effective registration statement or otherwise in compliance with applicable
federal and state securities laws). The Investor is acquiring the securities
hereunder in the ordinary course of its business.

 

iii.                    Reliance on Exemptions. The Investor understands that
the securities are being offered and sold to in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Investor’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of the Investor contained in this
Agreement in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the securities.

 

iv.                    Risk of Loss. The Investor understands that its
investment in the securities hereunder involves a significant degree of risk,
including a risk of total loss of the Investor’s investment, and the Investor
has full cognizance of and understands all of the risk factors related to its
purchase of the securities, including, but not limited to, those risk factors
included in all reports, schedules, forms, statements and other documents filed
by the Company under the Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof, including the exhibits
thereto and documents incorporated by reference therein (the “SEC Reports”). The
Investor understands that no representation is being made as to the future value
of the securities.

 

v.                    Investor Status. At the time the Investor was offered the
securities hereunder, it was, and as of the date hereof it is, and on each date
on which it exercises any warrants or converts any shares of Preferred Stock it
will be either: (i) an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Investor is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act.

 

vi.                    Experience of the Investor. The Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the securities, and has so
evaluated the merits and risks of such investment. The Investor is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

 



 

 

 

vii.                    Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, the Investor has not
directly or indirectly, nor has any individual or entity acting on behalf of or
pursuant to any understanding with the Investor, executed any purchases or
sales, including short sales, of the securities of the Company during the period
commencing as of the time that the Investor first received a term sheet (written
or oral) from the Company or any other individual or entity representing the
Company setting forth the material terms of the transactions contemplated
hereunder and ending immediately prior to the execution hereof. The Investors
have not received any written documents that would constitute an offer to sell,
or the solicitation of an offer to buy the Securities or that would constitute a
prospectus under the Securities Act. Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(b)                 Company Representations and Warranties.

 

i.                    Organization and Qualification. The Company is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents. The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no action, claim, suit, investigation or proceeding (including,
without limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (each, a “Proceeding”) has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

ii.                    Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors of the Company
or the Company’s stockholders in connection herewith. This Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



 

 

 

iii.                    No Conflicts. The execution, delivery and performance by
the Company of this Agreement, the issuance and sale of the Securities hereunder
and the consummation by it of the transactions contemplated hereby do not and
will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien upon any of the properties or assets of the Company, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject, or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

iv.                    Issuance of the Securities. The Securities to be issued
hereunder are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable,
free and clear of all liens imposed by the Company. The shares of Common Stock
underlying the warrants to be issued hereunder, when issued in accordance with
the terms of this Agreement, will be validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the shares of its Common Stock underlying the warrants to
be issued hereunder.

 

3.COVENANTS.

 

(a)         Commercially Reasonable Efforts. The Company shall use its
commercially reasonable efforts to timely satisfy each of the conditions to be
satisfied by it as provided in Section 6 of this Agreement. The Investor shall
use its commercially reasonable efforts to timely satisfy each of the conditions
to be satisfied by it as provided in Section 5 of this Agreement.

 

(b)         Disclosure of Transactions and Other Material Information . On or
before 9:30 a.m., New York time, on the first (1st) Business Day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Agreement in the form required by the Securities Exchange Act of 1934, as
amended, and attaching this Agreement and the form of the Series I Warrant
thereto as exhibits (including all attachments, the “8-K Filing”). From and
after the issuance of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) delivered to any of the Investors by
the Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement. On or before 9:30 a.m., New York time, on the Closing Date,
the Company shall file a Current Report on Form 8-K certifying that the Exchange
has been consummated.

 



 

 

 

(c)         Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Closing Shares, the Series I
Warrants and the Series I Warrant Shares (if acquired using a Cashless Exercise
(as defined in the Series I Warrant)) may be tacked onto the holding period of
the Merger Warrants and, and the Company agrees not to take a position contrary
to this Section 3.3.

 

4.CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:

 

(a)         The Investor shall have duly executed this Agreement and delivered
the same to the Company.

 

(b)         Each of the Other Investors shall have duly executed the Other
Agreement of such Other Investor and delivered the same to the Company.

 

(c)         The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.

 

5.CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)         The Company shall have duly executed and delivered this Agreement to
the Investor.

 

(b)         At the Closing, the Company shall have duly executed and delivered
(or caused to be delivered) to the Investor the certificate with respect to the
Series I Warrant and electronically delivered to the Investor (or its designee)
through DTC the Closing Shares.

 



 

 

 

(c)         The Company shall have delivered to the Investor a copy of each
Other Agreement, duly executed and delivered by the Company and each Other
Investor party thereto.

 

(d)         The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

(e)         No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

     

6.TERMINATION.

 

In the event that the Closing does not occur on or before May 31, 2018 due to
the Company’s or the Investor’s failure to satisfy the conditions set forth in
Sections 4 and 5 hereof (and the nonbreaching party’s failure to waive such
unsatisfied conditions(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party. Upon
such termination, the terms hereof shall be null and void.

 

7.MISCELLANEOUS.

 

(a)                 Legends. No restrictive legends shall be placed on the
certificates representing the Securities.

 

(b)                 No Commissions. Neither the Company nor the Investor has
paid or given, or will pay or give, to any person, any commission or other
remuneration, directly or indirectly, in connection with the transactions
contemplated by this Agreement.

 

(c)                 No Registration or Listing. Notwithstanding anything set
forth herein, the Investor hereby acknowledges and agrees that the Company shall
have no obligation to register the Series I Warrant Shares with the Securities
and Exchange Commission, nor shall the Company have any obligation to cause the
Series I Warrants to be listed on the Nasdaq Capital Market.

 

(d)                 Notice. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, (iv) transmitted by hand delivery, telegram, or facsimile, or (v)
transmitted via electronic mail, in each case addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
(b) on the second business day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur or (c) on the date sent by e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. The addresses for such communications shall be:
(i) if to the Company, to: DropCar, Inc., 1412 Broadway, Suite 2105, New York,
New York 10018, Attn: Spencer Richardson, Chief Executive Officer, E-mail:
spencer@dropcar.com, with a copy by electronic mail only to (which shall not
constitute notice): Daniel Bagliebter, Esq., 666 Third Avenue, New York, New
York 10017, E-mail: dabagliebter@mintz.com, and (ii) if to the Holder, to: the
addresses indicated on the signature pages hereto.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

           IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 

  COMPANY:

DROPCAR, INC.        By:         Name:   Spencer Richardson     Title:   Chief
Executive Officer 

 

 

 

 

       IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 

  INVESTOR:            By:         Name:           Title:                  
Address for Notice:                         E-mail Address for Notice:          
    Facsimile Number for Notice:  

 

 

 

 

Exhibit A — Form of Series I Warrant

 



 

 